


110 HR 2294 IH: Enhanced Participation in Drug Courts

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2294
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to revise the definition of violent offender for the
		  purpose of participation in drug courts.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Participation in Drug Courts
			 Act of 2007.
		2.Definition of
			 violent offender
			(a)DefinitionSection 2953(a)(1) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797u–2(a)(1)) is amended by
			 inserting that is punishable by a term of imprisonment exceeding one
			 year after convicted of an offense.
			(b)Period for
			 complianceNotwithstanding
			 section 2952(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3797u–1(2)), each grantee under part EE of such Act shall have not more
			 than 3 years from the date of enactment of this Act to adopt the definition of
			 violent offender under such part, as amended by
			 subsection (a) of this section.
			(c)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall revise any regulations or
			 guidelines described in section 2952 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3797u–1) in accordance with the amendments made
			 by subsection (a). Such regulations shall
			 specify that grant amounts under part EE of such Act shall be reduced for any
			 drug court that does not adopt the definition of violent
			 offender under such part, as amended by
			 subsection (a) of this section, within 3
			 years after the date of the enactment of this Act.
			
